SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

120
KA 10-01778
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

CHAZ D. FRAZIER, DEFENDANT-APPELLANT.


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT.

DAVID W. FOLEY, DISTRICT ATTORNEY, MAYVILLE (LAURIE M. BECKERNICK OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Chautauqua County Court (John T.
Ward, J.), rendered July 26, 2010. The judgment convicted defendant,
upon his plea of guilty, of manslaughter in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of manslaughter in the first degree (Penal Law § 125.20
[1]), defendant contends that County Court erred in sentencing him
without the benefit of an adequate presentence report. Defendant
failed to preserve that contention for our review (see People v
Pomales, 37 AD3d 1098, lv denied 8 NY3d 949; People v Diaz, 26 AD3d
768). In any event, it is without merit (see People v Harrington, 3
AD3d 737, 739; see also People v Rudduck, 85 AD3d 1557, lv denied 17
NY3d 861). The sentence is not unduly harsh or severe.




Entered:    January 31, 2012                       Frances E. Cafarell
                                                   Clerk of the Court